DETAILED ACTION
This action is a response to communication filed October 22nd, 2021.
Claims 1-20 are pending in this application.  
The present application is a continuation of application no. 16/049,731, filed on July 30th, 2018, which has matured in patent no. 11,188,665, which is a continuation-in-part of application no. 14/986,279, filed on December 31st, 2015, which has matured in patent no. 10,069,915, which claims priority to provisional application no. 62/121,667, filed on February 27th, 2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 7, 9, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumano et al (U.S. Patent Application Publication no. 2009/0307524, hereinafter Kumano).
With respect to claims 1, 12, and 19, Kumano discloses a method, computer device, and system comprises: 
determining a failure rate of storage nodes (paragraph [0044], lines 1-6, simultaneous failure occurrence) of an active storage pool (paragraph [005], distributed storage system), wherein an active storage pool includes storage resources for currently accessible data (paragraph [0054], primary slice); 
establishing a number of standby storage nodes based on the determined failure rate (paragraph [0054], secondary slice); 
identifying, upon detecting a failed storage node of the active storage pool, resource identifiers for data stored on the failed storage node (paragraph [0152], slice management information);
selecting an available standby storage node (paragraph [0158], lines 6-10); 
facilitating populating the selected available standby storage node with one or more encoded data slices associated with the failed storage node based on the associated resource identifiers (paragraph [0132], arrangement pattern generated); 
facilitating processing received data access requests for data associated with the associated resource identifiers, by utilizing the selected available standby storage node (paragraph [0159], accessed corresponding to an access request); 
facilitating, upon detecting activation of a replacement storage node for the failed storage node, population of the replacement storage node with the one or more encoded data slices from the selected available standby storage node (paragraph [0132], arrangement pattern generated); and 
facilitating processing of further receive data access requests for data associated with the associated resource identifiers by utilizing the replacement storage node (paragraph [0159], accessed corresponding to an access request).

With respect to claims 2 and 13, Kumano discloses the method of claim 1, wherein the determining a failure rate of storage nodes of an active storage pool includes identifying a number of the failed storage nodes per day and mean time to repair each of the failed storage nodes (paragraph [0041], lines 1-9).

With respect to claims 4 and 15, Kumano discloses the method of claim 1, wherein the establishing a number of standby storage nodes includes activating a number of standby storage nodes in accordance with the determined failure rate (paragraph [0041], lines 11-28).

With respect to claim 5, Kumano discloses the method of claim 1, wherein the identifying includes at least one of performing a lookup (paragraph [0078], lines 1-15), interpreting an error message, or interpreting a query response.

With respect to claim 6, Kumano discloses the method of claim 1, wherein the selecting may be based on one or more of: an availability level, a storage capacity level (paragraph [0067]), a list, or a distributed agreement protocol function output.

With respect to claims 8 and 17, Kumano discloses the method of claim 1, wherein the utilizing the selected available standby storage node includes the processing module attempting to recover encoded data slices of the associated resource identifiers from the selected available standby storage node (paragraph [0159], storage node to be accesses).

With respect to claims 9 and 18, Kumano discloses the method of claim 1, wherein the replacement storage node includes the failed storage node when the failed storage node has been repaired (paragraph [0055], rearrangement).

With respect to claim 10, Kumano discloses the method of claim 1, wherein the facilitating, upon detecting activation of a replacement storage node for the failed storage node, population of the replacement storage node includes transferring all encoded data slices of the associated resource identifiers from the selected standby available storage node to the replacement storage node  (paragraph [0055], rearrangement).

With respect to claim 11, Kumano discloses the method of claim 1, wherein facilitating processing of further receive data access requests includes attempting to recover encoded data slices of the associated resource identifiers from the replacement storage node  (paragraph [0055], rearrangement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Resch		Patent no.	10,095,578
Resch		Pat. Pub.	2018/0089029
Cichosz		Pat. Pub.	2015/0032674
Leggette	Pat. Pub.	2019/0095101
Kazi		Pat. Pub.	2018/0101438

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/28/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457